Citation Nr: 0740952	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  04-42 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine




THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for the claimed 
residuals of a laceration to the neck.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran had active service from March 1970 to March 1972.  

This appeal arises from a June 2004 decision of the RO that 
denied service connection for PTSD and residuals of a 
laceration to the neck based on a June 2004 RO determination 
that the injuries that the veteran sustained on July 24, 1971 
were a result of willful misconduct and not incurred in the 
line of duty for VA purposes.  

The veteran was scheduled for an April 2005 hearing before 
the Board in Washington, DC.  The veteran, however, withdrew 
his request prior to the hearing, and has not expressed an 
interest in another hearing before the Board.  Thus, his 
request for a hearing at the Board is considered withdrawn.  
See 38 C.F.R. § 20.702 (2005).  

Here, the Board notes that the June 2004 RO decision 
addressed only the issues of service connection for PTSD and 
residuals of a laceration to the neck.  The veteran's claim 
in November 2003, however, also requested service connection 
for an acquired psychiatric disability.  

In addition, the RO titled the psychiatric issue in its 
November 2004 Statement of the Case as "service connection 
for an acquired psychiatric condition, to include post-
traumatic stress disorder," but did not address a condition 
in its discussion other than PTSD.  

The Board finds, therefore that the veteran has raised the 
issue of service connection for a psychiatric disability 
other than PTSD, but that this matter has yet to be 
adjudicated by the RO.  This matter is therefore referred to 
the RO for further review.   In this regard, the Board notes 
that service connection for a nervous condition was 
previously denied by the RO in October 1997.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

In this case, the veteran seeks service connection for PTSD 
and residuals of a laceration to the neck.  In June 2004, the 
RO issued an administrative decision denying the veteran's 
claims, finding that the injuries that the veteran sustained 
on July 24, 1971 were a result of his own willful misconduct 
and not incurred in the line of duty for VA purposes.  

With all service connection cases, including claims involving 
PTSD, no compensation shall be paid if a disability is the 
result of the veteran's own willful misconduct, including the 
abuse of alcohol or drugs. 38 U.S.C.A. §§ 105, 1110; 38 
C.F.R. §§ 3.1(n), 3.301, 3.303.  

In this case, the Board notes that the veteran filed his 
claim for service connection in November 2003.  When a 
veteran files a claim with VA, VA is required to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 U.S.C.A. 
§ 3.159(c).  

This assistance requires, in part, that VA specifically 
inform the veteran and his representative regarding:  (1) 
information and evidence not of record that is necessary to 
substantiate the claim; (2) information and evidence that VA 
will seek to provide; and (3) information and evidence the 
claimant is expected to provide.  VA is also required to 
request or tell the veteran to provide any evidence in his 
possession that pertains to the claim, or something to that 
effect.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  

In addition, in March 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This case 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The reasoning 
of this case also applies to this claim.  

Finally, the Board notes that the United States Court of 
Appeals for the Federal Circuit, in Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. April 5, 2006), found that appropriate 
VCAA notice must be affirmatively provided by VA prior to the 
initial adjudication of a claim and may not be inferred from 
subsequent discussions or information that may have been 
provided to the veteran in a rating decision, statement of 
the case or supplemental statement of the case.  Id.  

In this case, the veteran was provided notice regarding the 
elements of his service connection claims, but neither the 
veteran nor his representative has been issued any sort of 
notification regarding line of duty or willful misconduct 
determinations, the basis for the denial of the veteran's 
claims.  38 C.F.R. § 3.1(m), (n).  

The Board therefore finds that this matter should be 
remanded so that the veteran may be afforded proper notice 
under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), to also 
include notice that covers line of duty or willful 
misconduct determinations, as well as information that 
informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
the claim is granted and an explanation as to the type of 
evidence that is needed to establish both a disability 
rating and an effective date.  

In addition, with respect to the veteran's claims, the Board 
notes that, while the veteran has been diagnosed with alcohol 
and cocaine dependence, social phobia and panic disorder, 
dysthymic disorder, possible PTSD - childhood, and anxiety, 
the veteran has never been confirmed to have PTSD.  

The veteran's medical records also do not contain any 
indication that the veteran has any current residuals of a 
laceration to his neck in service.   See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (without a current 
diagnosis, a claim of service connection for any such 
condition cannot be sustained).  

In addition, the Board also notes that the veteran's stated 
stressor was that of an attack when his neck was cut with a 
straight razor while he was in Korea, has yet to be verified.  

Here, the Board notes that the veteran's service treatment 
records indicate that the veteran was treated in service for 
a laceration to the neck on July 24, 1971.  The veteran 
indicated that this was the incident in which he was 
attacked.  

The record also reflects that the veteran reported that this 
event took place in a suit store and an alley leading to the 
front gate.  This was indicated to be an off-base location.  
The veteran's service personnel records indicate, however, 
that the veteran had been confined to base  (the "Battery 
Area") for a 14 day period during this time, beginning on 
July 19, 1971, for an Article 15 violation.  

There is otherwise no indication that the veteran was off 
base on July 24, 1971, as his statements regarding the razor 
attack suggest.  This is noteworthy in light of the veteran's 
well-document service history of periods of being AWOL.  

In this regard, the Board notes that, if a claimed stressor 
is not combat related, it must be corroborated by credible 
supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128, 
142 (1997).  When a claim of PTSD is based on a non-combat 
stressor, "the non-combat veteran's testimony alone is 
insufficient proof of a stressor," Dizoglio v. Brown , 9 
Vet. App. 163, 166 (1996), and "credible supporting evidence 
of the actual occurrence of an in-service stressor cannot 
consist only of after-the-fact medical nexus," Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  

Based on the foregoing, the veteran should be afforded an 
additional opportunity to submit evidence relevant to his 
claims, to include any VA and non-VA health care providers, 
other than those already associated with the veteran's claims 
file, that have treated the veteran since service for PTSD or 
residuals of a laceration to the neck.  

The veteran should also be afforded an opportunity to 
supplement the record with additional supporting evidence and 
information regarding stressful events in service that may 
underlie his reported PTSD.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to VCAA, VA 
must obtain these outstanding records.  See 38 U.S.C.A. 
§ 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran and 
his representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letter 
should explain, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA 
is necessary to substantiate the claim 
for service connection as well as the 
information or evidence needed to 
substantiate a claim involving line of 
duty or willful misconduct 
determinations.  

The letter should also indicate which 
portion of the evidence, if any, is to 
be provided by the appellant and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide 
any evidence in his possession that 
pertains to the claims.  

In addition, the RO should send the 
veteran a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims addressed 
in this remand, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the veteran's claims file 
that treated the veteran since service 
for PTSD and residuals of a laceration to 
the neck.  The veteran should also be 
afforded an opportunity to supplement the 
record with any additional information 
regarding stressful events in service 
that may underlie his reported PTSD.  

The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed necessary, the RO 
should readjudicate the issue on appeal, 
in light of all pertinent evidence and 
legal authority.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, the RO should 
furnish to the appellant and his 
representative a supplemental statement 
of the case and afford them the 
appropriate opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



